           Case 1:20-cv-06771-VEC Document 59 Filed 07/20/21 Page          USDC1 of 3
                                                                                 SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 7/20/2021
 -------------------------------------------------------------- X
 IN RE                                                          :
 477 WEST 142ND STREET HOUSING DEV.                             :
 FUND CORP.                                                     :
                                              DEBTOR.           :
 -------------------------------------------------------------- X 20-CV-6771 (VEC)
 DR. QUEEN MOTHER DELOIS BLAKELY,                               : 20-CV-7458 (VEC)
                                                                : 20-CV-7459 (VEC)
                                              APPELLANT, :
                                                                :     ORDER
 AMSTERDAM KEY ASSOCIATES LLC,                                  :
                                                                :
                                              APPELLEE. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

         WHEREAS on August 21, 2020, Appellant filed a notice of appeal in this matter, see 20-

CV-6771, Dkt. 1;

         WHEREAS on September 11, 2020, Appellant filed two additional notices of appeal, see

20-CV-7458, Dkt. 1; 20-CV-7459, Dkt. 1;

         WHEREAS on September 15, 2020, the undersigned accepted 20-CV-7458 and 20-CV-

7459 as related to 20-CV-6771, and the cases were reassigned to the undersigned; and

         WHEREAS one of Appellant’s arguments is that the “Bankruptcy Court erred by holding

the hearing [on April 23, 2020] without [Appellant’s] presence,” see 20-CV-6771, Dkt. 16 at 17;

         IT IS HEREBY ORDERED that oral argument in this matter will be held on Thursday,

July 29, 2021 at 10:30 A.M.

         IT IS FURTHER ORDERED that each party will have 15 minutes for opening

statements. The Court directs Appellant to focus her remarks on what she would have said at the

April 23, 2020 hearing, had she attended.

         IT IS FURTHER ORDERED that the hearing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.
         Case 1:20-cv-06771-VEC Document 59 Filed 07/20/21 Page 2 of 3


       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that although the parties must attend the hearing in person,

any interested members of the public may attend the hearing in person or remotely, by dialing 1-

888-363-4749, using the access code 3121171 and the security code 6771. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

       IT IS FURTHER ORDERED that this Order will be posted on ECF and mailed to

Appellant. Additionally, to verify that Appellant is aware of the hearing in a timely manner,

Chambers will call Appellant to inform her of the date and time of the hearing.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Dr. Blakely and

to note mailing on the docket.


SO ORDERED.
                                                    _________________________________
Date: July 20, 2021                                       VALERIE CAPRONI
      New York, New York                                  United States District Judge




                                                2
         Case 1:20-cv-06771-VEC Document 59 Filed 07/20/21 Page 3 of 3


Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
